Citation Nr: 0732223	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  06-02 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hepatitis C, for 
accrued benefits purposes.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to August 
1969.  He died in July 2004.  The appellant is the veteran's 
surviving spouse.

In a January 2003 rating decision, the RO declined to reopen 
the veteran's claim of entitlement to service connection for 
hepatitis C, determining that no new and material evidence 
had been submitted to warrant such reopening.  The veteran 
later submitted two statements, one in May 2004 and one in 
June 2004, indicating his wish to appeal this denial.  Though 
these communications were not timely to be construed as a 
notice of disagreement, the RO construed them as a petition 
for a new claim.  Before the RO was able to readjudicate, the 
veteran died in July 2004.

The current claim was brought by the appellant in August 
2004.  By rating decision dated in January 2005, the RO 
denied her claim for accrued benefits based on entitlement to 
service connection for hepatitis C.  The appellant timely 
filed both a notice of disagreement (NOD) and VA Form 9, in 
March 2005 and January 2006, respectively.  The appellant 
also participated in a Travel Board hearing with the 
undersigned Veterans Law Judge in June 2007.  A transcript of 
that proceeding has been associated with the claims folder.

With respect to the claim for accrued benefits, the Board 
must address the question of new and material evidence in the 
first instance because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996) (applying an identical analysis to claims previously 
and finally denied, whether by the Board or the RO).  Only 
where the Board concludes that new and material evidence has 
been received does it have jurisdiction to consider the 
merits of the claim.  See Barnett; Hickson v. West, 11 Vet. 
App. 374, 377 (1998).


FINDINGS OF FACT

1.  In January 2003, the RO denied the veteran's petition to 
reopen his claim of entitlement to service connection for 
hepatitis C; the veteran did not submit a notice of 
disagreement within one year of the notice of that decision.

2.  Additional evidence received since the RO's January 2003 
denial, and of record at the time of the veteran's death, is 
cumulative of evidence previously of record, and is not so 
significant that it must be considered in order to fairly 
adjudicate the claim.


CONCLUSIONS OF LAW

1.  The RO's June 2003 denial of service connection for 
hepatitis C is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103 (2007).

2.  Evidence submitted since the RO's 2003 denial is not new 
and material; and the claim for service connection for 
hepatitis C, for accrued benefit purposes, is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the claimant of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  Through letters 
dated in August 2004 and April 2007, the RO notified the 
appellant of elements of service connection for accrued 
benefits; and the evidence needed to establish each element.  
These documents served to provide notice of the information 
and evidence needed to substantiate the claim.

VA's letters notified the appellant of what evidence she was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007).  VA informed her 
that it would make reasonable efforts to help her get 
evidence necessary to support her claim.  The letters 
requested that she provide the names and addresses of the 
veteran's medical providers, the time frame covered by the 
records, and the condition for which the veteran was treated, 
and notified her that VA would request such records on her 
behalf if she signed a release authorizing it to request 
them.

The letters asked her if she had any additional evidence to 
submit, and thereby put her on notice to submit information 
or evidence in her possession.

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).  Some of the documents 
meeting the VCAA's notice requirements were provided to the 
appellant after the rating action on appeal.  The timing 
deficiency was remedied by the fact that the appellant's 
claim was re-adjudicated by the agency of original 
jurisdiction after notice was provided.  Id.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

The appellant was provided with notice of the type of 
evidence necessary to establish a disability rating or to 
assign an effective date for the disability on appeal, though 
she was not provided with a subsequent adjudication.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  The Board 
finds no prejudice to the appellant in proceeding with a 
denial of service connection for hepatitis C, for accrued 
benefits purposes, as concluded below, because any question 
as to the appropriate disability rating and effective date to 
be assigned is rendered moot.  She had previously received 
all required notice regarding service connection for 
hepatitis C, for accrued benefits purposes.  The claim denied 
obviously does not entail the setting of a new disability 
rating or an effective date.

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.  The VCAA requires, in the context of a claim to 
reopen, that VA look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Therefore, 
the question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  Failure to provide this notice 
is generally prejudicial.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

The April 2007 supplemental statement of the case (SSOC) 
notified the appellant that the veteran's previous claim for 
service connection for hepatitis C had been denied 
previously.  The RO advised the appellant that there was 
evidence of record that established a nexus between the 
veteran's hepatitis and his time in service.  The RO told her 
that once a claim had been finally disallowed, new and 
material evidence was required for reopening, and also told 
her what constituted new evidence and what constituted 
material evidence.  The April 2007 SSOC satisfied the notice 
requirements of Kent.


The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the appellant.  The RO has obtained copies of the veteran's 
service medical records, his outpatient treatment records, 
private treatment records and a certificate of death.  The 
appellant has not identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has 
not been obtained.  Given these facts, it appears that all 
available records have been obtained.  There is no further 
assistance that would be reasonably likely to assist the 
appellant in substantiating the claim.  See 38 U.S.C.A. § 
5103A(a)(2) (2007).

II.  Accrued Benefits

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a veteran's claim for service connection was denied 
during his lifetime and that denial is final, a survivor 
claiming entitlement on the basis of accrued benefits, as 
would the veteran had he lived, is permitted to have a "new 
adjudication of a prior claim only if there is new and 
material evidence in the file which has not previously been 
considered."  See Zevalkink v. Brown, 102 F.3d 1236, 1242 
(1996).

Evidence of record at the time of the January 2003 decision 
included the veteran's service medical records; a December 
2002 VA medical examination report; hospital reports from VA 
Medical Center (VAMC) Columbia, South Carolina dated from 
October 16, 1969 to November 14, 1969; and reports from St. 
Joseph's Family Medicine.
Based on the evidence of record, the RO determined that this 
new evidence essentially duplicated evidence which was 
previously considered and was merely cumulative and 
redundant.  Specifically, the report from the VAMC in 
Columbia, South Carolina had been previously considered and 
the reports from St. Joseph's Family Medicine indicated a 
diagnosis of hepatitis, but did not relate it to service.  

The veteran was informed of this decision, and did not timely 
appeal.  As such, the RO's January 2003 rating decision 
declining to reopen the veteran's claim for service 
connection for hepatitis C is final.  See 38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 20.302, 20.1103 
(2007).  In May 2004, the veteran filed a petition to reopen 
the claim for service connection for hepatitis C.  His 
petition to reopen the claim was pending at the time of his 
death.

The law and regulation governing claims for accrued benefits 
provide that, upon the death of a veteran, a survivor 
claiming entitlement may be paid periodic monetary benefits 
to which the veteran was entitled at the time of death, and 
which were due and unpaid for a period not to exceed two 
years, based on existing rating decisions or other evidence 
that was on file when the veteran died.  See 38 U.S.C.A. § 
5121 (West 2002 & Supp. 2007); 38 C.F.R. § 3.1000 (2007); see 
also Jones v. Brown, 8 Vet. App. 558, 560 (1996).

Effective November 27, 2002, the accrued benefits regulation 
was amended to define "evidence in the file at date of death" 
to mean evidence in VA's possession on or before the date of 
the beneficiary's death, even if such evidence was not 
physically located in the VA claims file on or before the 
date of death.  See 38 C.F.R. § 3.1000(d)(4) (2007).

There is no new evidence of record to consider.  The veteran 
filed his new claim to reopen in May 2004 and died in July 
2004.  He did not submit any new evidence during that time.  
The Board acknowledges that the appellant has since obtained 
a medical nexus statement from Marjorie Condon, D.O., dated 
in March 2005.  Though the Board empathizes with the 
appellant's claim, regulations do not permit new evidence to 
be submitted after the death of the veteran.  See 38 U.S.C.A. 
§ 5121 (West 2002 & Supp. 2007); 38 C.F.R. § 3.1000 (2007).  
As noted above, the decision before the Board must be made on 
the evidence of record at the time of the veteran's death.  
Since the veteran did not submit any new evidence prior to 
his death in July 2004, the Board must deny this claim.

The evidence of record does not raise a reasonable 
possibility of substantiating the claim.  As new and material 
evidence has not been received, the claim for service 
connection for hepatitis C, for accrued benefit purposes, is 
not reopened.


ORDER

New and material evidence has not been received; the 
application to reopen the claim for service connection for 
hepatitis C, for accrued benefits purposes, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


